Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed May 11, 2022 have been fully considered but they are not persuasive.   The point being made in the previously stated Drawing objection and the    35 USC § 112(a) rejection pertains to the following claim language; 

1a.	Figure 1b, as filed, on the left hand side clearly shows  

    PNG
    media_image1.png
    398
    377
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    398
    377
    media_image2.png
    Greyscale
at least one contact element (6a,b) immersed into the electrically conductive material (8b) of the connecting element (8),
However there is no disclosure, written or illustrated that supports 
 “the connecting element (8) to be immersed into the electrically conductive material of at least one of the contact elements (6a,b)”.    

1b.	Rendering of Figure 1b on right hand side, which was not captured in the New Figures 4a, 4b, which consequently are not discussed in an amendment to the Specification.
1c.	That specific limitation has been omitted from the new claims filed                May 11, 2022, thus rendering the previously held objection, rejection and consequently drawing sheet filed on May 11, 2022 moot.

New claim 38 will be cited as having similar deficiencies as those discussed above given the disclosed “contact elements” and “connecting element” have once again been claimed in a reversed structural relationship than that which has been disclosed.

Applicant’s argument in the last paragraph of page 7 and the top of page 8 pertaining to the problem of “push back” and the teachings of the secondary reference are not persuasive because the rejection pertains to the claim language which does not contain any structural difference from the references used in the rejection regardless of the reasons behind the chosen structures.

Specification
The disclosure is objected to because appropriate changes made to the brief description of the several views of the new drawings submitted May 11, 2022 are required.   Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “tip of the connecting element (8) to immerse into the electrically conductive, porous foam of at least one of the contact elements (6a,b)” must be shown or the features cancelled from the affected claims.       See MPEP § 608.02(d)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.


Claim Rejections - 35 USC § 112(a)
Claim 38 is rejected under 35 U.S.C. §112(a), because the specification, while being enabling for at least one contact  element (6a,b) immersed into the electrically conductive material (8b) of the connecting element (8), does not reasonably provide enablement for; 
at least one of the contact elements (6a,b) is formed at least in part from an electrically conductive, porous foam . . . a tip of the connecting element (8) to immerse into the electrically conductive, porous foam of at least one of the contact elements 6a,b)

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to produce the invention commensurate in scope with these claims based on that which has been defined as the “contact elements” and the “connecting element”.

Claim Rejections - 35 USC § 103
Claims 27-37 are rejected under 35 U.S.C. 103 as being unpatentable over Patrichi (US 4,150,266) in view of Pozdeev-Freeman et al. (US 6,212,065).

With respect to Claims 27, 31 and 37; Patrichi shows an electrical normally open contact (NO contact) [Col. 1, lines 25-26], comprising: first and second electrical terminals [integral with 30], first and second contact elements 32 electrically connected to the respective first and second terminals; a connecting element 34 with which an electrical connection can be established between the two contact elements 32 a conductor bridge; and a drive configured to cause a relative movement between at least one of the contact elements and the connecting element [Col. 2, lines 30-39],  the connecting element 34 is formed at least in part from an electrically conductive material 38, the at least one contact element 30 immersed into the electrically conductive material 38 is circumferentially  enclosed  by   the  electrically  conductive  material  of  the  connecting 

element [Fig. 3 – LHS] the drive, when actuated, forces a tip of at least one of the contact elements 32 to  immerse  into the electrically  conductive  material 38 of  the  connecting 

element 34 and the tip of the contact element 32, when immersed into the electrically conductive material [Fig. 3], is circumferentially enclosed by the electrically conductive material.
	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed “for a motor vehicle power line” does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
The recitation is part of the preamble which has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. 
Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
However Patrichi does not show or teach the electrically conductive material of the connecting element is a porous material.  
Pozdeev-Freeman et al. specifically teaches how a conductor pellet is formed [Col. 2, lines 40-45], resulting in a porous material.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the connecting element (conductor pellet) shown by Patrichi could be formed in the manner taught by Pozdeev-Freeman et al. resulting in an electrically conductive porous material which provides for increased surface area through which electrical connectivity can reliably occur.


With respect to Claim 28; Patrichi shows the electrically conductive material 38, formed in accordance with the teachings of  Pozdeev-Freeman et al. is a porous metal              [Col. 2, lines 40-45], in particular an open-pored or closed-pored metal foam as discussed above in Claim 27.
	However neither Patrichi nor Pozdeev-Freeman et al. teach the conductive material is aluminum or copper.   
Pozdeev-Freeman further teaches the conductive material can be any other metal conventionally used in such instances [Col. 2, lines 36-40].
Official Notice is taken that both the concept and advantages of aluminum or copper to form conductive portions within an electro-mechanical device are well known and expected in the electro-mechanical arts.  

With respect to Claim  29; Patrichi as modified by Pozdeev-Freeman has been discussed above in Claims 27 and 28.
 	Pozdeev-Freeman further teaches the specific electrical and physical properties obtained in the porous metal [Col. 4, lines 5-8], although these attributes do not specify the average pore diameter of the porous metal.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention adjustment of the pore diameter to between 0.2 and 4 mm on the basis of suitability for the intended use involves routine and ordinary skill in the art having no patentable significance.

With respect to Claim 30; Patrichi shows at least one of the contact elements 32 is   formed in the shape of a mandrel [Fig. 3] and its tip is directed towards the connecting element 34.

With respect to Claim 32; Patrichi shows the electrically conductive material 38 is completely enclosed by a housing 36, 40 and the contact elements 32 break through the housing wall 36 when immersed into the electrically conductive material 38.

With respect to Claim 33; Patrichi shows the housing 36, 40 is made of an insulating material [Col. 1, line 68+].

With respect to Claim 34; Patrichi shows the electrically conductive material 38 completely encloses the contact elements 32 after immersion [Fig. 3 - LHS], thus forming a force fit connection between the contact elements 32 and the electrically conductive material 38.

With respect to Claim 35; Patrichi shows the drive is pyrotechnical 24.

With respect to Claim 36; Patrichi shows the electrically conductive material 38, formed in accordance with the teachings of  Pozdeev-Freeman et al. is a porous metal              [Col. 2, lines 40-45], in particular an open-pored or closed-pored metal foam as discussed above in Claim 27.
The product-by-process claim is rejected because the end product, in both the prior art and the claims is a “metal foam”. The manner in which the metal foam is formed does not change the end product, that being a metal foam.
	There are no attributes of the claimed product whose definition or understanding depend upon the process by which the product is made.  See MPEP § 2113



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire                                      THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within                   TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  

            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833